NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WESTRA CONSTRUCTION                    )
CORPORATION, a Florida corporation;    )
TRAVELERS CASUALTY AND                 )
SURETY COMPANY OF AMERICA,             )
a Connecticut company,                 )
                                       )
           Appellants/Cross-Appellees, )
                                       )
v.                                     )             Case No. 2D17-1822
                                       )
GATOR BORING & TRENCHING, INC.,        )
and TAMPA ELECTRIC COMPANY,            )
                                       )
           Appellees/Cross-Appellants. )
___________________________________)

Opinion filed March 13, 2019.

Appeal from the Circuit Court for Sarasota
County; Diana L. Moreland and Peter A.
Dubensky, Judges.

George E. Spofford, IV, Jack R. Reiter, and
William F. McFetridge, IV, of Gray
Robinson, P.A., Miami, for
Appellants/Cross Appellees.

Charles P. Young, Cecily M. Parker, and
Robert A. Emmanuel of Emmanuel,
Sheppard, & Condon, Pensacola, for
Appellee/Cross Appellant Gator Boring &
Trenching, Inc.

No appearance for Tampa Electric
Company.
PER CURIAM.


           Affirmed.


KHOUZAM, MORRIS, and BLACK, JJ., Concur.




                                   -2-